 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID L. GAPPA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9
10
                                IN THE UNITED STATES DISTRICT COURT
11
                                   EASTERN DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00211 LJO-SKO
14                                Plaintiff,             STIPULATION AND ORDER DIRECTING
                                                         PAYMENT OF RESTITUTION AND VACATING
15                         v.                            HEARING
16   NIKKO PEREZ,
                                                         COURT: Hon. Lawrence J. O'Neill
17                               Defendant.
18
                                                 STIPULATION
19
            Plaintiff United States of America, by and through its counsel of record, David L. Gappa, and
20
21 defendant, by and through defendant’s counsel of record, Eric Schweitzer, stipulate as follows:

22          1.     By previous order, this matter was set for a hearing on issues related to restitution on a
23 date to be determined. The defendant’s presence for that hearing was waived.

24
            2.     The parties have recently reached an agreement for the defendant to pay restitution in the
25
     amount of $2,500 to the one victim from the child pornography series known as “Tara.” The court will
26
     order that the payments be due immediately, and notwithstanding any other provision of the
27

28

                                                         1
30
     restitution order and judgment, the government may enforce restitution at any time. The defendant shall
 1

 2 make a bona fide effort to pay restitution in full as soon as practical. Payment and contact information

 3 will be provided by the U.S. Attorney’s Office to the U.S. District Court Clerk’s Office.

 4          3.     The parties agree that the defendant will notify the Collections Unit, United States
 5 Attorney's Office, of any interest in property obtained, directly or indirectly, including any interest

 6
   obtained under any other name, or entity, including a trust, partnership or corporation after the entry of
 7
   judgement until the restitution is paid in full.
 8
          4.      The restitution described above shall be paid through the Office of the Clerk of the
 9
10 District Court by bank or cashier’s check or money order made payable to the “Clerk, United States

11 District Court.” The Clerk’s Office will distribute payments to victims through the representative or at

12 the address for the victim provided by the U.S. Attorney’s Office.

13

14
      Dated: December 17, 2019                               McGREGOR W. SCOTT
15                                                           United States Attorney

16
                                                             /s/ DAVID L. GAPPA
17                                                           DAVID L. GAPPA
                                                             Assistant United States Attorney
18

19
      Dated: December 17, 2019                               /s/ ERIC SCHWEITZER
20                                                           ERIC SCHWEITZER
                                                             Counsel for Defendant
21                                                           NIKKO PEREZ
22

23

24

25

26
27

28

                                                         2
30
 1
                                                     ORDER
 2

 3          IT IS HEREBY ORDERED that an amended judgment be prepared that orders restitution in the
 4
     amount of $2500.00 to the victim in the “Tara” series. Payment is due immediately and funds collected
 5
     will be disbursed by the clerk’s office to the address provided by the U.S. Attorney’s Office.
 6

 7

 8 IT IS SO ORDERED.

 9      Dated:     December 17, 2019                         /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                         3
30
